 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BRIAN K. JOHNSON,                               CASE NO. C19-613 MJP

11                                Plaintiff,                ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                 v.

13          DANIEL SATTERBERG et al.,

14                                Defendant.

15          The Court, having reviewed Petitioner’s 42 U.S.C. § 1983 habeas petition, the Report and
16   Recommendation of the Honorable Brian A. Tsuchida, Chief United States Magistrate Judge,
17   any objections or responses to that, and the remaining record, finds and ORDERS as follows:
18          1. The Report and Recommendation is ADOPTED;
19          2. Petitioner’s complaint is DISMISSED WITHOUT PREJUDICE;
20          3. The Clerk shall send a copy of this Order to plaintiff.
21          Dated May 31, 2019.
22

23                                                       A
                                                         Marsha J. Pechman
24                                                       United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
